Title: From George Washington to Major General Israel Putnam, 12 June 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Middle Brook 12th June 1777

I have your favr of the 10th. From Genl Howe’s Movements within a few days past, it is clear, beyond all matter of doubt, that he has dropped all thoughts of an expedition up the North River, having drawn the greatest part of his Troops from New York and its dependencies to Amboy, and from thence to Brunswic where his main Army is encamped. Great numbers of Waggons are brought over, and many flat Boats on Carriages, supposed to be for the passage of the Delaware. We have had a variety of Accounts by Deserters and Spies all agreeing that a move will be made as soon as matters are in a proper State. Under these Circumstances, I called a Council of General Officers, who all agreed that our present Army was insufficient either to make a proper Resistance to an attack of Genl Howes united Force, or to make an impression upon him should he leave us unmolested and march thro’ the flat Country towards Delaware—They were therefore unanimously of Opinion, that after leaving a Garrison at the Forts in the Highlands sufficient to repel any force that could possibly be turned suddenly against them, the remainder should be immediately marched to join this Army. The Force deemed sufficient is one Thousand effective Continental Troops, which with the Militia and Convalescents is equal to the number of the Enemy upon the East side of Hudsons River.
You are therefore immediately upon the Receipt of this to send forward all the Continental Troops under your command except the Number before mentioned. They are to march in three divisions, one day apart, under the command of Brig: Generals Parsons, Mcdougal & Glover bringing with them their Tents and Camp Kettles, but recommend it to both Officers and men to incumber themselves as little with Baggage as possible. Let two peices of Artillery come with each of the two first divisions manned with as many of Colo. Cranes Battalion as may have recovered of the small pox, and the deficiency made up out of Colo. Lambs Battalion lately arrived under Lt Colo. Oswald. They need not bring more than 24 Rounds of Ammunition as we have

plenty. I will order those peices to be replaced by others that are now on their way from Springfield.
As fast as fresh Troops arrive you are to keep sending them on, always reserving a Garrison of 1000 effective Continentals. Or if the Troops when they arrive should be fatigued you can detach an equal number of those that were before in Garrison.
Be pleased to let me know by Return of the Express, how many men you can send immediately what number of Men are on their march from N. Engd and when the first division will march from Peeks kill. Try if possible to keep this Matter a secret, for I would wish to bring those Men here before the Enemy got notice of it, because if they should hear that we expected a strong Reinforcement it might induce them to make an attempt upon us before it joined us—press the officers who command the division to lose no time upon the march, as so much depends upon the speedy & sudden execution of this Maneuvre.
